Bland, J.,
specially concurring: With the result reached in the opinion of Judge Graham and with many of the conclusions of law I am in accord. I can not agree that the record in this case shows what is so plainly said in the opinion, that the act is the act of the Secretary, unless by that is meant that in effect it is the act of the Secretary.
*176The record shows, and especially the order itself shows, that it is the act of the Assistant Secretary. He made the finding and signed it, and when he signed it he signed it in his own name and not in that of the Secretary
I think the two statutes, section 201 (a) of the Antidumping Act, 1921, and sections 246 and 247 of the Revised Statutes, quoted in the opinion, clearly authorize an Assistant Secretary to make the finding and make the order in his own name, which I think he did.
Let it be recalled that section 247, sufra, in part provides that the “Assistant Secretaries of the Treasury shall * * * perform such other duties in the office of the Secretary as may be prescribed by the Secretary or by law.” It will be presumed that the Secretary “prescribed” to his Assistant Secretary, Edward Clifford, the duty of performing such service as was necessary to carry out the provisions of section 201 (a), supra.
Were it not for the existence of the special statute authorizing the Assistant Secretary to “perform such other duties,” I could not agree that Edward Clifford, Assistant Secretary, in making a finding “after due investigation,” was acting in accordance with the law.
The question of the constitutionality of the provisions of the section involved here has not been presented to this court, and I have not given, and am not now giving, that question any consideration.